HADLOCK, J.,
dissenting.
Deputy Sheriff Steinberg encountered defendant at about 12:30 in the morning, after he saw defendant stop his car by the side of a road. Based on his observations of defendant’s driving, his slurred speech, and his watery eyes, Steinberg quickly determined that defendant probably had been driving under the influence of intoxicants. Steinberg also discovered, during a records check, that defendant was licensed to carry a concealed handgun. Before administering roadside field sobriety tests (FSTs)—a circumstance that Steinberg explained would put him “in a compromising situation” and involved “absolutely nothing safe”— Steinberg asked defendant whether he had a firearm. The majority holds that, by asking that question, Steinberg *159violated defendant’s state constitutional right to freedom from unreasonable searches and seizures.1 I disagree. In my view, Steinberg’s question was an objectively reasonable means of addressing “circumstance-specific concerns for the officer’s safety or the safety of other persons” that the officer reasonably perceived to exist. State v. Jimenez, 357 Or 417, 429, 353 P3d 1227 (2015) (explaining when a law enforcement officer may conduct “a weapons inquiry * * * in the course of a traffic investigation”). Accordingly, I conclude that Steinberg did not violate Article I, section 9, of the Oregon Constitution when he asked the question. I therefore respectfully dissent.
The Oregon Supreme Court’s recent decision in Jimenez guides my analysis. In explaining what actions a law enforcement officer may take when he or she is concerned about safety risks that arise during a traffic investigation, the court distinguished between a search for weapons and an inquiry about weapons. It is settled law that an officer’s warrantless search for weapons (including a patdown) is justified under Article I, section 9, only “when ‘the officer develops a reasonable suspicion, based upon specific and articulable facts, that [an individual] might pose an immediate threat of serious physical injury to the officer or to others then present.’” Jimenez, 357 Or at 423 (quoting State v. Bates, 304 Or 519, 524, 747 P2d 991 (1987) (brackets in Jimenez)). However, as the Supreme Court recently explained in Jimenez, a different, less-demanding test applies when an officer merely inquires about weapons during the course of a traffic investigation, without conducting a physical search. Thus, even when a search would not be justified, a weapons inquiry still will be permissible if it is “reasonably related to and reasonably necessary to effectuate [the officer’s] traffic investigation.” Id. at 428. More specifically, an officer’s weapons inquiry does not violate Article I, section 9, so long as the inquiry is based on “reasonable, circumstance-specific concerns for the officer’s safety or the safety of other persons who are present.” Id. *160at 429. Importantly, the officer’s safety concerns need not be particularly associated with the person whom the officer has detained; rather, “they can arise from the totality of the circumstances that the officer faces.” Id.
In Jimenez, the court described a two-part test for courts to use in evaluating whether the state met its burden of establishing that an officer’s safety concerns justified a weapons inquiry:
“To demonstrate that an officer’s weapons inquiry is reasonably related to a traffic investigation and reasonably necessary to effectuate it, the state must present evidence that (1) the officer perceived a circumstance-specific danger and decided that an inquiry about weapons was necessary to address that danger; and (2) the officer’s perception and decision were objectively reasonable.”
Id. at 430. “To determine whether that standard is met, a court must consider not only the factual circumstances that existed when the officer acted, but also the officer’s articulation of the danger that the officer perceived and the reason for the officer’s inquiry.” Id.
In applying that test to the facts in Jimenez, the court concluded that the state had not established that the police officer who stopped the defendant had reasonable, circumstance-specific safety concerns that would be addressed by a weapons inquiry. The officer stopped the defendant for jaywalking, and the officer inquired about weapons while he was investigating that violation. The defendant admitted that he had a gun, which the officer found, and he eventually was charged with unlawful possession of a firearm. The defendant filed a suppression motion and, at the hearing on the motion, the officer did not testify about any circumstance-specific reasons for having asked the defendant whether he was carrying weapons. Instead, he testified that he asks about weapons “with all contacts on the street with pedestrians, just for—obviously for officer safety reasons.” Id. Perhaps because of that testimony, the state urged the Supreme Court to adopt “a blanket rule” under which police officers always could inquire about *161weapons during the course of a traffic investigation. Id. at 422. The court rejected that invitation, holding instead that weapons inquiries are permissible only when an officer has “reasonable, circumstance-specific safety concerns” that such an inquiry would address. Id. at 431.
In applying the Jimenez holdings to this case, I find the following facts significant. At about 12:30 in the morning, Steinberg saw defendant driving a truck on a street in the Portland metropolitan area. At one point, defendant stopped for a red light, but did not immediately proceed through the intersection when the light turned green; rather, after a pause exceeding two seconds, defendant turned and then pulled over on the side of the road. Steinberg pulled in behind defendant’s truck, walked to defendant’s window, and asked him if everything was okay. When defendant responded that he had pulled over to look at his GPS, Steinberg noticed that defendant’s speech was slurred and his eyes were watery. Steinberg asked defendant if he had been drinking, and defendant acknowledged that he had. Steinberg obtained defendant’s identification and ran a records check, which revealed that defendant had a concealed handgun license. Steinberg walked back to defendant’s truck and “asked him about having a firearm.”2 Defendant said that he did not have a handgun on him, but volunteered that he had a knife in his boot. Steinberg found two knives in defendant’s boot, and he removed those knives before he administered a range of FSTs, which defendant passed. Defendant was civil and cooperative throughout the encounter. Steinberg did not arrest defendant for driving under the influence of intoxicants, but did cite him for carrying a concealed weapon.3
At the suppression hearing, Steinberg explained why he had asked for defendant’s identification:
*162“A Well, in this circumstance, at that particular moment, I was investigating a criminal offense, and that was my purpose for obtaining the identification.
“I knew that I was going to conduct a criminal investigation, and before I’m going to conduct a criminal investigation out on the side of the road, I need to know who I’m dealing with.
“Q Why is that important?
“A Well, this is somebody that I’m going to be talking to face to face. There is absolutely nothing safe about administering field sobriety tests on the side of the road at 12:30 in the morning, and before I do that, I’m going to need to know whether this person is wanted, and if so, what they’re wanted for.
“I just—just need to know those things before I’m going to put myself in a compromising situation in which it’s inevitable for field sobriety tests.”
(Emphases added.)
Steinberg also explained why he asked defendant about having a firearm once he learned that defendant had a concealed handgun license:
“Q [I]f you knew that [he had] this permit, why is it important to ask him [about having a firearm]?
“A Well, *** the only reason I can think that one would have a concealed handgun permit would be to have a concealed handgun, and so if I’m going to conduct this investigation, I’m not going to allow him to have a handgun on his person. I would have to remove that handgun from him before I’m going to continue with the investigation.”
(Emphasis added.)
Steinberg characterized that procedure of removing weapons before administering FSTs to suspected intoxicated drivers as “police work 101.” He opined that he would “be negligent” if he did not remove either a handgun or a knife from a person to whom he was about to administer FSTs.
In my view, the circumstances in this case satisfy the two-part test set out in Jimenez. First, the state presented *163evidence that “the officer perceived a circumstance-specific danger and decided that an inquiry about weapons was necessary to address that danger.” Jimenez, 357 Or at 430. In explaining the risks he perceived during his encounter with defendant, Steinberg specifically mentioned that the stop occurred late at night; that he was going'to be investigating a suspected DUII; that the investigation would entail administering FSTs at the side of the road, which Steinberg explained would put him “in a compromising situation”; that defendant had a concealed handgun license, which Steinberg inferred defendant had obtained so that he could lawfully carry a handgun; and that he believed he would “be negligent” if he did not remove a weapon from a person to whom he was about to administer FSTs. Steinberg’s testimony on those points constitutes evidence of a specific set of circumstances that he perceived presented a danger. This is not a case like Jimenez, in which the officer testified that he always asks about weapons during encounters with pedestrians.
The state also presented evidence that Steinberg’s “perception [of danger] and decision [to ask about weapons] were objectively reasonable.” Id. Steinberg had probable cause to believe that defendant had driven while intoxicated. If that was true, it would mean that defendant was impaired and already had exhibited poor judgment by deciding to drive in an intoxicated state. Steinberg was about to administer FSTs to that possibly impaired, reckless person—a task that presumably would require Steinberg’s focused attention, perhaps leaving him less able to watch what defendant was doing with his hands, and less likely to immediately notice if defendant were reaching for a weapon. Steinberg would be administering those tests late at night, alongside a roadway—a circumstance about which, he testified, “[t]here is absolutely nothing safe.” And, finally, Steinberg knew that defendant had a concealed handgun license, leading Steinberg to believe that defendant might be carrying a handgun. In my view, it was objectively reasonable both for Steinberg to perceive danger in those specific circumstances, despite defendant’s civil and cooperative demeanor, and to decide that a weapons inquiry would help alleviate that danger. Accordingly, I conclude that the trial *164court ruled correctly when it denied defendant’s motion to suppress evidence that Steinberg discovered as a result of the weapons inquiry.
In sum, I do not believe that the Oregon Constitution prohibits a law enforcement officer from taking the minimally intrusive precaution of inquiring about weapons before administering roadside FSTs, at night, to a suspected drunk driver who has a concealed handgun license, no matter how cooperative that driver may be. Jimenez does not hold otherwise. I respectfully dissent.

 That right is guaranteed by Article I, section 9, of the Oregon Constitution, which provides, in part:
“No law shall violate the right of the people to be secure in their persons, houses, papers, and effects, against unreasonable search, or seizure!.]”


 Steinberg did not testify about the exact words he used in making the weapons inquiry. The statement quoted above is taken from Steinberg’s testimony on direct examination. On cross-examination, Steinberg answered affirmatively when defense counsel asked if he had “decided for [his] own safety to ask [defendant] if he had a handgun on him.”


 Steinberg explained during the suppression hearing that defendant’s concealed handgun license did not permit him to carry concealed the type of double-bladed knives that he had in his boot.